J. B. McPHERSON, District Judge.
For the reasons stated in the plaintiff’s exceptions, I am of opinion that the answers of Joseph W. Thompson to the first, second, third, fifth, and eleventh interrogatories are not sufficient. And for similar reasons, the exceptions to the answers of Susan V. Thompson to the first, fourth, fifth, and ninth interrogatories are also sustained. The defendants are hereby ordered to amend their respective answers within 15 days, so as to meet the plaintiff’s objections.